—Order of disposition, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered February 26, 1999, which adjudicated appellant a juvenile delinquent upon his admission that he committed acts which, if committed by an adult, would constitute the crime of attempted criminal possession of a weapon in the fourth degree, and placed him on probation for 12 months, unanimously affirmed, without costs.
Appellant’s suppression motion was properly denied. In his testimony, the officer articulated in detail the specific conduct that led him to the reasonable conclusion that two groups of youths, including appellant, were about to engage in a violent altercation, and that both before and after the police intervened, appellant was repeatedly adjusting an object in his right pants pocket in a manner suggesting the presence of a weapon. We find the totality of the circumstances provided reasonable suspicion justifying the officer’s immediate action of touching the pocket, which resulted in the discovery of a pistol (see, Matter of Antonio A., 249 AD2d 202, lv denied 92 NY2d 806). Moreover, the touching of the pocket was a minimal intrusion (see, People v De Bour, 40 NY2d 210, 221). Concur— Rosenberger, J. P., Williams, Tom and Andrias, JJ.